Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (the “Severance Agreement”), dated
as of November 30, 2016 (the “Separation Date”), is made by and between Scott W.
Wilton (“Executive”) and InvenTrust Properties Corp., a Delaware corporation
(formerly known as Inland American Real Estate Trust, Inc.) (“InvenTrust” or the
“Company”).

WHEREAS, Executive and the Company previously entered into that certain Amended
and Restated Executive Employment Agreement, dated as of June 19, 2015 (the
“Employment Agreement”), which provides for Executive’s employment as Executive
Vice President, General Counsel and Secretary of the Company;

WHEREAS, pursuant to that certain Time-Based Restricted Stock Unit Agreement,
dated as of June 19, 2015, by and between the Company and Executive (the “2015
RSU Agreement”), the Company granted Executive an award of 125,625 Restricted
Stock Units (as defined in the InvenTrust Properties Corp. 2015 Incentive Award
Plan (such plan, the “Plan,” and such award, the “2015 RSU Award”);

WHEREAS, pursuant to that certain Time-Based Restricted Stock Unit Agreement,
dated as of May 6, 2016, by and between the Company and Executive (the “2016 RSU
Agreement”), the Company granted Executive an award of 159,236 Restricted Stock
Units (the “2016 RSU Award,” and together with the 2015 RSU Award, the “RSU
Awards”);

WHEREAS, effective as of the date hereof, Executive has notified the Company of
his resignation from his position as Executive Vice President, General Counsel
and Secretary of the Company, and as an officer and employee of the Company and
its subsidiaries, divisions, or affiliates, and Executive and the Company desire
to specify the terms of Executive’s termination of employment with the Company;
and

WHEREAS, Executive and InvenTrust desire to resolve, settle and compromise any
disputes, and all other matters at this time.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the parties agree as follows:

1. Departure.

 

  (a) Executive and Company mutually agree that Executive’s last day of
employment as shall be the Separation Date. Executive also resigns as and from
all other officer, director and other positions he may hold with the Company and
any of its subsidiaries, divisions, affiliates or any of their respective
employee benefit plans effective as of the close of business on the Separation
Date. If requested by the Company, Executive will execute a letter of
resignation from each such position and/or entity.



--------------------------------------------------------------------------------

  (b) Executive and the Company acknowledge and agree that the termination of
Executive’s employment shall not constitute a resignation by Executive for “good
reason” or a termination by the Company without “cause” for purposes of the
Employment Agreement or any other agreement between Executive and the Company or
its subsidiaries or affiliates. Executive and the Company hereby waive the
requirement under Section 3(a) of the Employment Agreement that Executive
provide sixty (60) calendar days advance written notice of his intent to
terminate his employment with the Company.

2. Payments and Benefits.

 

  (a) Executive shall receive (i) payment for any accrued but unpaid Base Salary
(as defined in the Employment Agreement) through the Separation Date and
(ii) payment for all accrued but unused vacation time on the next regularly
scheduled payroll date following the Separation Date.

 

  (b) Provided that Executive executes this Severance Agreement on the
Separation Date and remains in compliance with this Severance Agreement at all
times, the Company shall (i) pay Executive $67,833 on the second regularly
scheduled payroll date following the Separation Date, (ii) pay Executive’s COBRA
(as defined below) costs and other Company-sponsored insurance Executive
converts to personal coverage for a period of sixty (60) days following the
Separation Date and (iii) issue a press release in the form attached hereto (as
Appendix A).

 

  (c) Provided that the Second Release Effective Date (as defined in Appendix B,
Section 2(c)) occurs within thirty (30) days following the Separation Date and
Executive remains in compliance with this Severance Agreement at all times:

 

  (i) Cash Severance. The Company shall pay to Executive an amount equivalent to
$1,098,900 (the “Cash Severance”) in equal installments in accordance with the
Company’s normal payroll practices over the twelve (12) consecutive month period
beginning with the Company’s regular payroll date that coincides with or next
follows the sixtieth (60th) day following the Separation Date, subject to
Executive’s continued compliance with the other terms and conditions of this
Severance Agreement.

 

  (ii) 2016 Bonus. The Company shall pay to Executive $325,600 (in respect of a
2016 bonus) to be paid in full on the second regularly scheduled payroll date
following the Second Release Effective Date, but in any event not later than
March 15, 2017.

 

  (iii)

Benefit Continuation. If Executive is eligible and timely elects to continue
coverage under the Company’s group health insurance plan(s) pursuant to COBRA
(as defined below), the Company shall, at the Company’s expense, for the period
beginning on the sixtieth (60th) day following the Separation Date and ending on
the earlier of (A) eighteen (18) months

 

2



--------------------------------------------------------------------------------

  following the Separation Date; or (B) the date Executive becomes eligible to
be covered under any other group health plan that does not contain any exclusion
or limitation with respect to any preexisting condition which would actually
limit Executive’s coverage under such plan, provide Executive and his eligible
dependents (including his spouse and children under the age of 27) with medical
insurance benefit coverage in coordination with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) by
either (I) paying directly or (II) promptly reimbursing Executive for the
applicable coverage premiums, provided that (a) Executive completes and timely
files all necessary COBRA election documentation for himself and each applicable
dependent, which documentation will be sent to Executive after the Separation
Date and (b) in the event the Company chooses to reimburse Executive for the
applicable coverage premiums (rather than directly paying such costs) Executive
continues to make all required premium payments required by COBRA. In the event
such premium payments or reimbursements by the Company, by reason of change in
the applicable law, may, in the reasonable view of the Company, result in tax or
other penalties on the Company, this provision shall terminate and Executive and
the Company shall, in good faith, negotiate for a substitute provision that
would not result in such tax or other penalties. Executive agrees to notify the
Company within five (5) days after becoming eligible to participate in another
employer group health benefits plan, and to provide the Company with all
necessary information regarding such plan so that the Company can reasonably
determine whether its obligation (if any) to continue paying Executive’s COBRA
will cease.

 

  (iv)

Accelerated Vesting of RSUs. Effective as of the Separation Date, the 2015 RSU
Award and 2016 RSU Award shall vest with respect to 98,527 Restricted Stock
Units otherwise scheduled to vest on December 31, 2016, and such shares shall be
issued to Executive sixty (60) days thereafter if and only if the Second Release
Effective Date occurs; provided, however, that if the Second Release Effective
Date does not occur on or before December 30, 2016, such 98,527 Restricted Stock
Units shall automatically and without further action be cancelled and forfeited
without payment of any consideration therefor, and Executive shall have no
further right to or interest with respect thereto and, provided, further, that,
any Restricted Stock Units that remain unvested following the Second Release
Effective Date shall automatically and without further action be cancelled and
forfeited without payment of any consideration therefor, and Executive shall
have no further right to or interest with respect thereto. In accordance with
Section 11 of the 2015 RSU Agreement and Section 11 of the 2016 RSU Agreement,
in order to satisfy Executive’s tax withholding obligations with respect to the
vesting or payment of such Restricted Stock Units, Executive may elect to have
the Company withhold shares of common stock of the Company otherwise issuable
under the 2015 RSU Award and 2016 RSU Award having a Fair

 

3



--------------------------------------------------------------------------------

  Market Value (as defined in the Plan) equal to the sums required or permitted
to be withheld pursuant to the terms of the Plan. Payment in respect of such
vested Restricted Stock Units shall be made in accordance with the terms and
conditions of the 2015 RSU Agreement and the 2016 RSU Agreement (which generally
requires payment within sixty (60) days following vesting). Executive
acknowledges and agrees that except with respect to the portions of the RSU
Awards that may vest pursuant to this Paragraph 2(c)(iv), all Company (and
Company subsidiary) equity-based awards held by Executive shall, as of the
Separation Date, automatically and without further action be cancelled and
forfeited without payment of any consideration therefor, and Executive shall
have no further right to or interest with respect thereto.

 

  (v) Outplacement Assistance. The Company shall provide Executive twelve
(12) months of outplacement assistance using the Executive Premium Service
package made available from Lee Hecht Harrison, with the period of assistance
beginning on the Second Release Effective Date.

Collectively, the benefits described in this Section 2(c) are referred to herein
as “Severance Benefits.”

3. Executive acknowledges and agrees that he may not be entitled to receive any
portion of the Severance Benefits if he does not execute this Severance
Agreement. In addition, Executive acknowledges his sole responsibility for any
and all federal, state, local, and other taxes attributable or relating in any
way to the payments and benefits provided for in Paragraph 2 above (other than
the Company’s obligation to withhold and remit required amounts from the amounts
otherwise owed to Executive and pay the employer portion of any employment
taxes), and he agrees to indemnify InvenTrust and the other Released Parties for
any federal, state, local, or other tax liability (including without limitation,
liability for back withholding, penalties, interest, and attorneys’ fees, but
excluding the employer portion of any employment taxes) incurred by InvenTrust
and/or any of the Released Parties attributable to or relating in any way to the
Severance Benefits provided for in Paragraph 2(c) above, except that such
indemnity shall not apply to the extent the relevant tax liability results from
the Company’s or a Released Party’s failure to comply with the requirements of
applicable law or the payment timing provisions of this Severance Agreement. All
payments required to be made to Executive under this Severance Agreement shall
be subject to withholding of amounts relating to income tax, excise tax,
employment tax and other payroll taxes to the extent the Company determines is
required or permitted to be withheld pursuant to applicable law or regulation.

The Severance Benefits provided to Executive under this Severance Agreement
shall be and are in full satisfaction of any claims for money or benefits of any
type which Executive has, had or may have, relating to or arising out of his
employment by InvenTrust and/or any of the other Released Parties (defined
below) including, but not limited to: (a) any and all claims relating to the
termination of his employment; or (b) any and all claims for severance pay,
fringe benefits, wages, bonus pay, equity-based compensation (except as set
forth in Paragraph 2(c)(iv) above), premium pay or other compensation, damages
or attorneys’ fees, costs or related expenses.

 

4



--------------------------------------------------------------------------------

As of the Separation Date, Executive shall no longer represent himself as being
an executive, officer, agent or representative of the Company for any purpose.
The Separation Date shall be the termination date of Executive’s employment for
purposes of participation in and coverage under all employee benefit and
retirement plans and programs sponsored by or through the Company, except as
otherwise provided herein, or under the terms of the applicable plans and
programs, or as required by law.

4. The term “Released Parties” as used in this Severance Agreement includes (as
appropriate): (a) the Company, its parent and their respective past, present,
and future parents, divisions, subsidiaries, partnerships, affiliates, and other
related entities, including, without limitation, the Company’s former sponsor,
The Inland Group, Inc., and its affiliates, sponsored “real estate investment
trusts” (within the meaning of Sections 856 through 860 of the Code (“REITs”))
and formerly sponsored REITs (whether or not such entities are wholly owned,
including any third parties for which the Company is found to have successor
liability); (b) the past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, agents,
representatives, executives, and attorneys of each entity identified in subpart
(a) of this paragraph; and (c) the predecessors, successors, and assigns of each
entity identified in subparts (a) and (b) of this paragraph.

5. (a) Executive, and anyone claiming through him or on his behalf, releases
InvenTrust and the other Released Parties with respect to any and all claims,
actions, causes of action, complaints, grievances, demands, allegations,
promises, and obligations for damages, and any and all other demands Executive
may have against the Released Parties or has or has ever had, whether known or
unknown, concerning, relating to, or arising out of any alleged acts or
omissions by any of the Released Parties from the beginning of time to the date
on which Executive executes this Severance Agreement. Without limiting the
generality of the foregoing, the claims released by Executive hereunder include,
but are not limited to:

 

  (i) all claims for or related in any way to Executive’s employment,
compensation, other terms and conditions of employment, or cessation of
employment with InvenTrust;

 

  (ii) all claims that were or could have been asserted by Executive or on his
behalf against InvenTrust or the other Released Parties: (A) in any federal,
state, or local court, commission, or agency; (B) under any public policy or
common law theory; or (C) under any employment, contract, tort (including but
not limited to claims for intentional infliction of emotional distress),
federal, state, or local law, regulation, ordinance, or executive order; and

 

  (iii)

all claims that were or could have been asserted by Executive or on his behalf
arising under any of the following laws, as in effect or amended from time to
time: Title VII of the Civil Rights Act of 1964, Sections 1981 and 1981a of the
Civil Rights Act of 1866, as amended, the Americans with Disabilities Act
(“ADA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Genetic Information Nondiscrimination Act (“GINA”), the Fair Labor Standards
Act, the

 

5



--------------------------------------------------------------------------------

  Executive Retirement Income Security Act, the Family and Medical Leave Act,
the Lilly Ledbetter Fair Pay Act of 2009, the Occupational Safety and Health
Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”), the Sarbanes-Oxley Act, the Executive Polygraph Protection
Act, the anti-retaliation provisions of applicable law, and any other applicable
federal laws, state statutes and/or local ordinances.

(b) Nothing in this Severance Agreement will be construed to prohibit Executive
from: (A) filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, Congress, or any agency Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation or
(B) responding truthfully to a valid subpoena; provided, however, that, in each
case, Executive may not disclose information of the Company or any Affiliate
that is protected by the attorney-client privilege, except as otherwise required
by law. Executive does not need the prior authorization of the Company to make
any such reports or disclosures, and Executive is not required to notify the
Company that he has made such reports or disclosures.

(c) Executive is not releasing: (i) claims arising after Executive signs this
Severance Agreement; (ii) claims related to enforcement of this Severance
Agreement; (iii) claims for accrued, vested benefits under any employee benefit
plan of the Company or for reimbursement under any group health or disability
plan in which Executive participated in accordance with the terms of such plans
and applicable law; (iv) any continuing rights to indemnification by the Company
as provided for in Section 12 of the Employment Agreement; (v) any claims that
Executive may have as a holder of equity in the Company or any other Released
Party, and/or (vi) any claims or rights that cannot be waived by law, including
without limitation, Executive’s right to report possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any other
whistleblower protection provisions of state or federal law or regulation.

6. Executive represents and warrants that during his employment with, and while
providing services to, InvenTrust, he has not engaged in (and has no knowledge
of any other current or former employee of InvenTrust having ever engaged in)
any act of fraud, theft, or malfeasance that has caused (or could cause in the
future) InvenTrust to suffer a financial loss or otherwise subject InvenTrust to
liability for any civil damages or criminal penalty. Executive further
represents and warrants that, during his employment with InvenTrust and/or the
other Released Parties, and in his capacity as an InvenTrust employee, he has
not engaged in or otherwise participated in any activity that violates (i) U.S.
federal or state laws; or (ii) the laws of any foreign country or jurisdiction
that, in either case, might subject InvenTrust or any of the Released Parties to
any civil or criminal penalty. Executive understands and acknowledges that
InvenTrust is relying on the representations and warranties contained in this
Paragraph 6 as a material inducement to it entering into this Severance
Agreement. Accordingly, in the event InvenTrust reasonably determines that any
of the representations and warrantees contained in this Paragraph 6 of the
Severance Agreement are untrue and inaccurate in any material respect,

 

6



--------------------------------------------------------------------------------

Executive agrees to return any portion of the Severance Benefits already
received within ten (10) days, and InvenTrust will be relieved from making any
portion of the Severance Benefits that had not yet been paid to Executive and/or
made on his behalf. For the avoidance of doubt, InvenTrust is not aware of any
action taken by Executive that would cause InvenTrust to determine that any of
the representations and warrantees contained in this Paragraph 6 to be either
untrue or inaccurate in any material respect.

7. Except as provided in Section 5(c), the consideration offered herein is
accepted by Executive as being in full accord, satisfaction, compromise and
settlement of any and all claims or potential claims against InvenTrust and the
Released Parties, and Executive expressly agrees that he is not entitled to and
shall not receive any further payments, benefit, or other concession,
compensation, or recovery of any kind from InvenTrust or any of the other
Released Parties, except for any application for unemployment benefits that
Executive files (or has filed) which may or may not be granted by the applicable
agency (and the Company agrees not to protest any such filing).

8. Executive agrees to provide thorough and accurate information and testimony
to or on behalf of InvenTrust and/or the other Released Parties regarding any
pending or future investigation, court case or action by or against InvenTrust
and/or the other Released Parties initiated or pursued by any person or entity
or by any government agency; provided, however, that (a) Executive agrees not to
disclose to or discuss with anyone who is not, on behalf of InvenTrust and/or
the other Released Parties, directing or assisting in such investigation, court
case or action, other than his attorney, if any, the fact of or the subject
matter of any such investigation, court case or action except as required by
law, (b) except in the case of testimony compelled pursuant to a valid subpoena,
the information and assistance required to be provided by Executive pursuant to
this paragraph shall be effectuated in a manner that reasonably takes into
account the demands of Executive’s schedule (e.g., other employment, travel,
family obligations, etc.), and (c) except in the case of time spent providing
testimony under oath, the Company agrees to pay Executive at a rate of $200 per
hour (rounded up to the nearest quarter hour) for time spent assisting the
Company or any other Released Party pursuant to this Section 8.

9. Executive represents and warrants that: (a) he has not filed or initiated any
legal, equitable, administrative, or other proceeding(s) against any of the
Released Parties; (b) to Executive’s knowledge, no such proceeding(s) have been
initiated against any of the Released Parties on his behalf; (c) he is the sole
owner of any alleged claims, demands, rights, causes of action, and other
matters that are released in Paragraph 5 above; (d) the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and (e) he has the full right
and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Severance Agreement. Executive further agrees that
in the event of any further proceedings whatsoever based upon any matter
released herein, except to the extent such a limitation would violate applicable
law, InvenTrust and each of the other Released Parties shall have no further
monetary or other obligation of any kind to Executive, including without
limitation, any obligation for any costs, expenses and attorneys’ fees incurred
by or on behalf of Executive.

10. Subject to, and without in any way limiting, Executive’s obligations and
rights arising under the Illinois Rules of Professional Conduct: (a) Executive
acknowledges and agrees

 

7



--------------------------------------------------------------------------------

that he has no present or future right to employment with InvenTrust, and that
he will not apply for rehire or otherwise seek employment, engagement or
contract with any Released Party at any time in the future; (b) Executive agrees
that he will immediately resign employment with any entity if he determines
after accepting employment that such entity is a Released Party; and (c)
notwithstanding the foregoing, Executive shall not be required to resign
employment with an entity that becomes a Released Party as a result of a
corporate transaction that occurs after the date Executive commences employment
with such entity.

11. Nothing in this Severance Agreement is intended to be or shall be construed
as an admission by InvenTrust or any of the other Released Parties that any of
them violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to Executive
or otherwise. Each of the Released Parties expressly denies any such illegal or
wrongful conduct.

12. Executive represents that he has returned or will promptly return to the
Company all property belonging to the Company and/or the Released Parties,
including but not limited to laptop, cell phone, passwords, computer user names,
voicemail code, phone cards, Company credit card, keys, card access to the
building and office floors, internal policies and other confidential business
information and documents and copies thereof, whether in electronic or hard copy
form. Executive further acknowledges and agrees that the Company shall have no
obligation to pay or provide the Severance Benefits unless and until Executive
has satisfied all his obligations pursuant to this paragraph. Notwithstanding
the foregoing, the Company agrees that Executive shall be entitled to retain his
Company-provided iPad, and Executive will make said iPad reasonably available to
the Company for proper removal of the Company’s confidential information.

13. Executive and the Company mutually agree to continue to be bound by all
covenants and conditions contained in Section 6 of the Employment Agreement,
which terms and provisions are incorporated by reference herein. Executive
further agrees that he continues to be bound by his obligations to the Company
under the Illinois Rules of Professional Conduct. Executive understands that the
obligations he owes to the Company as outlined in Section 6 of the Employment
Agreement are in addition to all obligations contained in this Severance
Agreement and, to the extent there are inconsistent obligations between the
aforementioned section of the Employment Agreement and this Severance Agreement,
the Employment Agreement will control. Executive understands that his agreement
to be bound by all of the terms and conditions contained in Section 6 of the
Employment Agreement is a material inducement to InvenTrust to enter into this
Severance Agreement. Accordingly, in the event Executive breaches this Paragraph
13 of the Severance Agreement in any material respect, Executive agrees to
return any portion of the Severance Benefits already received within ten
(10) days, and understands that InvenTrust will be relieved from paying or
providing any portion of the Severance Benefits that had not yet been paid to
Executive and/or made on his behalf.

14. Subject to Executive’s compliance with his obligations under the Illinois
Rules of Professional Conduct: (a) pursuant to 18 U.S.C. § 1833(b), Executive
understands that Executive will not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret of
the Company that (i) is made (x) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to Executive’s attorney
and (y)

 

8



--------------------------------------------------------------------------------

solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding; (b) Executive understands that if Executive
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Executive may disclose the trade secret to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive (i) files any document containing the trade secret under seal, and
(ii) does not disclose the trade secret, except pursuant to court order;
(c) nothing in the Employment Agreement or this Severance Agreement is intended
to conflict or shall be interpreted as conflicting with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section; and (d) nothing in the Employment Agreement or this Severance
Agreement or any other any agreement or arrangement the Company or a Released
Party on the one hand and Executive on the other hand shall prohibit or restrict
Executive from making any voluntary disclosure of information or documents to
any governmental agency or legislative body, any self-regulatory organization,
the Legal Department of the Company, and/or pursuant to the Dodd-Frank Act or
the Sarbanes-Oxley Act without prior notice to the Company.

15. Executive acknowledges, understands, and agrees that he:

 

  (a) HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS SEVERANCE AGREEMENT;

 

  (b) HAS BEEN GIVEN A REASONABLE PERIOD OF TIME WITHIN WHICH TO CONSIDER THIS
SEVERANCE AGREEMENT;

 

  (c) RELEASES AND WAIVES CLAIMS UNDER THIS SEVERANCE AGREEMENT KNOWINGLY AND
VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO
WHICH HE MAY ALREADY BE ENTITLED;

 

  (d) HAS BEEN ADVISED OF HIS RIGHT TO HAVE HIS ATTORNEY REVIEW THIS SEVERANCE
AGREEMENT BEFORE SIGNING IT; and

 

  (e) HAS BEEN ADVISED OF HIS RIGHT TO HAVE HIS OWN INDEPENDENT LEGAL COUNSEL
REVIEW THIS SEVERANCE AGREEMENT FOR PURPOSES OF COMPLIANCE WITH THE REQUIREMENTS
OF SECTION 409A OF THE CODE OR AN EXEMPTION THEREFROM, AND THAT HE IS RELYING
SOLELY ON THE ADVICE OF HIS INDEPENDENT LEGAL COUNSEL FOR SUCH PURPOSES.

16. The Company and Executive expressly acknowledge and agree that the terms and
provisions of Section 7 of the Employment Agreement shall survive the
termination of Executive’s employment, and shall continue in full force and
effect as set forth therein, and such terms and provisions are hereby
incorporated by reference herein. The Company hereby represents and warrants to
Executive that, as of the Separation Date, the Company is not in receipt of an
offer to purchase, and is not actively seeking offers to purchase, the Company
in a transaction which would occur within the twelve (12) month period following
the Separation Date.

 

9



--------------------------------------------------------------------------------

17. This Severance Agreement embodies the entire agreement and understanding of
the parties hereto with regard to the matters described herein and supersedes
any and all prior and/or contemporaneous agreements and understandings, oral or
written, between said parties regarding such matters. No waiver by either party
of any breach by the other party of any of the obligations or representations
under this Severance Agreement shall constitute a waiver of any prior or
subsequent breach. For the avoidance of doubt, (a) nothing in this Severance
Agreement shall be interpreted as interfering with or violating Executive’s
obligation arising under the Illinois Rules of Professional Conduct, and (b) to
the extent that any provision hereof cannot reasonably be interpreted in a
manner that complies with the Illinois Rules of Professional Conduct, such
provision shall be reformed to the minimum extent necessary to result in
compliance with those rules and still retain the original business intent of the
Company and Executive.

18. Any disputes or controversies arising out of or relating to the negotiation,
content, interpretation or performance of this Severance Agreement shall be
resolved exclusively in accordance with the dispute resolution terms of
Section 18 of the Employment Agreement, which such terms are hereby incorporated
as if fully set forth herein.

19. The parties agree that this Severance Agreement may be modified only in
writing, and that any party’s failure to enforce this Severance Agreement in the
event of one or more events which violate this Severance Agreement shall not
constitute a waiver of any right to enforce this Severance Agreement against
subsequent violations.

20. Whenever possible, each provision of this Severance Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Severance Agreement or any word, phrase, clause, or
sentence set forth in this Severance Agreement shall be deemed by any court to
be illegal or unenforceable, such provision, word, clause, phrase, sentence or
paragraph shall be deemed modified, restricted or omitted to the extent
necessary to make this Severance Agreement enforceable.

21. This Severance Agreement may be executed in two or more counterparts, each
of which taken together shall constitute one and the same instrument.

22. It is the intent of the parties that payments and benefits under this
Severance Agreement comply with, or be exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, accordingly, to the maximum
extent permitted, this Severance Agreement shall be interpreted and administered
consistent with such intent. With respect to expenses eligible for reimbursement
under the terms of this Severance Agreement that are considered non-qualified
deferred compensation that is subject to Code Section 409A: (i) the amount of
such expenses eligible for reimbursement in any taxable year shall not affect
the expenses eligible for reimbursement in another taxable year; (ii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred; and (iii) Executive’s right to reimbursement (or in-kind benefits)
cannot be liquidated or exchanged for any other benefit or payment.
Notwithstanding anything contained herein to the contrary, to the extent
required to avoid accelerated taxation or tax penalties under Section 409A of
the Code, Executive shall not be considered to have terminated employment for
purposes of this Severance Agreement and no

 

10



--------------------------------------------------------------------------------

payments shall be due to Executive under this Severance Agreement that are
payable upon Executive’s termination of employment until Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. In addition, for purposes of this
Severance Agreement, each amount to be paid or benefit to be provided to
Executive pursuant to this Severance Agreement shall be construed as a separate
identified payment for purposes of Section 409A of the Code and any payments
described herein that are due within the “short term deferral period” as defined
in Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Notwithstanding anything contained herein to
the contrary, if Executive is a “specified employee,” as defined in Section 409A
of the Code, as of the date of Executive’s separation from service, then to the
extent any amount payable under this Severance Agreement (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, (ii) is payable upon Executive’s separation from service and
(iii) under the terms of this Severance Agreement would be payable prior to the
six-month anniversary of Executive’s separation from service, such payment
shall, to the extent necessary to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, be delayed until the earlier to occur of
(A) the first day of the seventh month following Executive’s separation from
service or (B) the date of Executive’s death (such earlier date, the “Delay
Date”). Any amount delayed pursuant to the preceding sentence shall be paid in a
lump-sum, without interest, on or promptly following the Delay Date, and any
payments thereafter remaining due shall be paid pursuant to the schedule
otherwise required by this Severance Agreement.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

EXECUTIVE AND THE COMPANY STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING
AND THAT THEY INTEND TO BE BOUND THERETO.

 

Scott Wilton     INVENTRUST PROPERTIES CORP.

/s/ Scott Wilton

    By:  

/s/ Thomas P. McGuinness

    Its:   President and Chief Executive Officer Dated: November 30, 2016    
Dated:   November 30, 2016

 

12



--------------------------------------------------------------------------------

APPENDIX A

 

LOGO [g301820g1130100344527.jpg]    NEWS RELEASE

FOR IMMEDIATE RELEASE

DATE: November 30, 2016

 

CONTACT:  

Dan Lombardo, InvenTrust Properties Corp.

630-570-0605 or dan.lombardo@inventrustproperties.com

INVENTRUST PROPERTIES CORP. APPOINTS CHRISTY L. DAVID DEPUTY GENERAL COUNSEL

Oak Brook, Ill. — InvenTrust Properties Corp. (“InvenTrust” or the “Company”),
today announced that Christy L. David, Managing Counsel - Transactions for
InvenTrust, has been appointed Vice President, Deputy General Counsel and
Secretary. Ms. David’s appointment follows the departure of Scott W. Wilton,
Executive Vice President, General Counsel and Secretary. All actions were
effective immediately.

“Christy has been an integral part of the legal team for InvenTrust” said Thomas
McGuinness, InvenTrust’s President and Chief Executive Officer. “Over the past
10-years, Christy has taken on increased responsibility while supporting the
changing legal needs of the Company. I am pleased to have her take on this
expanded role.”

Throughout her time with InvenTrust, Ms. David has been intimately involved in
several large platform transactions and spin-offs, as well as all property-level
acquisitions and dispositions. Ms. David also managed the legal matters and
established the corporate governance program of InvenTrust’s hotel platform,
Xenia Hotel & Resorts, prior to Xenia’s spin-off and listing, and was
responsible for reviewing and negotiating the Company’s previous debt and
financing agreements. The Company believes these considerations, along with her
real estate expertise make Ms. David well-prepared to serve in this new role.

Mr. McGuinness continued, “I want to thank Scott for his service and counsel to
InvenTrust over the past 12 years, particularly his guidance during our
self-management transactions and our hotel and non-core platform spin-offs, and
throughout our various improved corporate governance initiatives. We were
fortunate to have Scott as part of the InvenTrust executive team during what was
a transitional period for the Company and we wish him every success in the
future.”

“I am honored to take on this opportunity and expanded role with InvenTrust,”
said Ms. David. “I look forward to working closely with Tom and the management
team to successfully execute on the Company’s long-term strategy.”

 

B-1



--------------------------------------------------------------------------------

About Christy L. David

Ms. David served as Managing Counsel – Transactions at InvenTrust from April
2014 to November 2016. Prior to that, Ms. David served at the Inland Group Inc.,
managing, reviewing and drafting legal documents and matters for InvenTrust’s
acquisitions, dispositions, corporate contracts and spin-offs. Prior to joining
the Inland Group, Ms. David served as an Associate Attorney at The Thollander
Law Firm and served in various roles at David & Associates. Ms. David serves on
the Executive Committee of the Ravinia Associates Board as Co-Chair of Music
Matters and Co-Chair of the Strategic Planning Committee. Ms. David received a
Juris Doctor from Washington University School of Law and a Bachelor of Business
Administration in Finance from Loyola University.

# # #

About InvenTrust Properties Corp.

InvenTrust Properties Corp. is a pure-play retail company with a focus on
acquiring open-air centers with a disciplined approach, in key growth markets
with favorable demographics. This acquisition strategy, along with our
innovative and collaborative property management approach, ensures the success
of both our tenants and business partners and drives net operating income growth
for the Company. InvenTrust became a self-managed REIT in 2014 and as of
September 30, 2016, is an owner and manager of 88 retail properties,
representing 15.1 million square feet of retail space, and one non-core
property.

Forward-Looking Statements Disclaimer

Forward-Looking Statements in this press release, which are not historical
facts, are forward-looking statements within the meaning of the Private
Securities Litigation Reform Act of 1995. Forward-looking statements are
statements that are not historical, including statements regarding management’s
intentions, beliefs, expectations, plans or predictions of the future and are
typically identified by words such as “may,” “could,” “expect,” “intend,”
“plan,” “seek,” “anticipate,” “believe,” “estimate,” “predict,” “potential,”
“continue,” “likely,” “will,” “would” and variations of these terms and similar
expressions, or the negative of these terms or similar expressions. Such
forward-looking statements are necessarily based upon estimates and assumptions
that, while considered reasonable by us and our management, are inherently
uncertain and involve known and unknown risks that are difficult to predict.
Factors that may cause actual results to differ materially from current
expectations include, among others, the Risk Factors included in InvenTrust’s
most recent Annual Report on Form 10-K, as updated by any subsequent Quarterly
Report on Form 10-Q, in each case as filed with the SEC. InvenTrust intends that
such forward-looking statements be subject to the safe harbors created by
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended, except as may be required by
applicable law. We caution you not to place undue reliance on any
forward-looking statements, which are made as of the date of this press release.
We undertake no obligation to update publicly any of these forward-looking
statements to reflect actual results, new information or future events, changes
in assumptions or changes in other factors affecting forward-looking statements,
except to the extent required by applicable laws. If we update one or more
forward-looking statements, no inference should be drawn that we will make
additional updates with respect to those or other forward-looking statements.

 

B-2



--------------------------------------------------------------------------------

APPENDIX B

1. Release. For good and valuable consideration, including the provision by the
Company (as defined below) of payments and benefits to Scott W. Wilton
(“Executive”) in accordance with Section 2(c) of the Severance Agreement and
General Release by and between Executive and InvenTrust Properties Corp., a
Delaware corporation (formerly known as Inland American Real Estate Trust, Inc.)
(“InvenTrust” or the “Company”) dated November 30th, 2016 (the “Severance
Agreement”), Executive, and anyone claiming through him or on his behalf,
releases InvenTrust and the other Released Parties (as defined in the Severance
Agreement) with respect to any and all claims, actions, causes of action,
complaints, grievances, demands, allegations, promises, and obligations for
damages, and any and all other demands Executive may have against the Released
Parties or has or has ever had, whether known or unknown, concerning, relating
to, or arising out of any alleged acts or omissions by any of the Released
Parties from the beginning of time to the date on which Executive executes this
release (the “Second Release”). Without limiting the generality of the
foregoing, the claims released by Executive hereunder include, but are not
limited to:

 

  (a) all claims for or related in any way to Executive’s employment,
compensation, other terms and conditions of employment, or cessation of
employment with InvenTrust;

 

  (b) all claims that were or could have been asserted by Executive or on his
behalf against InvenTrust or the other Released Parties: (i) in any federal,
state, or local court, commission, or agency; (ii) under any public policy or
common law theory; or (iii) under any employment, contract, tort (including but
not limited to claims for intentional infliction of emotional distress),
federal, state, or local law, regulation, ordinance, or executive order; and

 

  (c) all claims that were or could have been asserted by Executive or on his
behalf arising under any of the following laws, as in effect or amended from
time to time: the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.
(“ADEA”); Title VII of the Civil Rights Act of 1964, Sections 1981 and 1981a of
the Civil Rights Act of 1866, as amended, the Americans with Disabilities Act
(“ADA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Genetic Information Nondiscrimination Act (“GINA”), the Fair Labor Standards
Act, the Executive Retirement Income Security Act, the Family and Medical Leave
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Occupational Safety and
Health Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act, the
Sarbanes-Oxley Act, the Executive Polygraph Protection Act, the anti-retaliation
provisions of applicable law, and any other applicable federal laws, state
statutes and/or local ordinances.

 

B-3



--------------------------------------------------------------------------------

Nothing in this Second Release will be construed to prohibit Executive from:
(a) filing a charge with, reporting possible violations to, or participating or
cooperating with any governmental agency or entity, including but not limited to
the EEOC, the Department of Justice, the Securities and Exchange Commission,
Congress, or any agency Inspector General, or making other disclosures that are
protected under the whistleblower, anti-discrimination, or anti-retaliation
provisions of federal, state or local law or regulation or (b) responding
truthfully to a valid subpoena; provided, however, that, in each case, Executive
may not disclose information of the Company or any Affiliate that is protected
by the attorney-client privilege, except as otherwise required by law. Executive
does not need the prior authorization of the Company to make any such reports or
disclosures, and Executive is not required to notify the Company that he has
made such reports or disclosures.

Executive is not releasing: (a) claims arising after Executive signs this Second
Release; (b) claims related to enforcement of this Second Release; (c) claims
for accrued, vested benefits under any employee benefit plan of the Company or
for reimbursement under any group health or disability plan in which Executive
participated in accordance with the terms of such plans and applicable law;
(d) any continuing rights to indemnification by the Company as provided for in
Section 12 of the Employment Agreement; (e) any claims that Executive may have
as a holder of equity in the Company or any other Released Party, and/or (f) any
claims or rights that cannot be waived by law, including without limitation,
Executive’s right to report possible violations of federal law or regulation to
any governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation.

2. Review and Revocation Period.

 

  (a) By executing and delivering this Second Release, Executive acknowledges
that Executive has carefully read this Second Release, and specifically, the
release at Appendix B, Section 1; Executive has had at least twenty-one
(21) days to consider the release at Appendix B, Section 1 before execution and
delivery hereof to the Company; and Executive has been and hereby is advised in
writing that Executive may, at Executive’s option, discuss the release at
Appendix B, Section 1 with an attorney of Executive’s choice and that Executive
has had adequate opportunity to do so. Executive fully understands the final and
binding effect of the release at Appendix B, Section 1; the only promises made
to Executive to sign this release at Appendix B, Section 1 are those stated in
the Severance Agreement and herein; and Executive is signing this release at
Appendix B, Section 1 voluntarily and of Executive’s own free will.

 

  (b) Notwithstanding the initial effectiveness of the release at Appendix B,
Section 1, Executive may revoke the execution and delivery (and therefore the
effectiveness) of the release at Appendix B, Section 1 within the seven day
period beginning on the date Executive delivers the executed Second Release to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to Company attn.: Christy L. David,
InvenTrust Properties Corp., 2809 Butterfield Road, Suite 200, Oak Brook,
Illinois 60523 before 11:59 p.m., Central Standard time, on the last day of the
Release Revocation Period.

 

B-4



--------------------------------------------------------------------------------

  (c) In the event of such revocation by Executive, the Severance Agreement
shall remain in full force and effect, except for Appendix B, Section 1, and
Executive shall not have any rights, and the Company shall not have any
obligations, under Section 2(c) of this Severance Agreement. Provided that
Executive does not revoke his execution and delivery of Appendix B, Section 1
within the Release Revocation Period, Appendix B, Section 1 shall become
effective on the eighth (8th) calendar day after the date upon which he executes
this Second Release (the “Second Release Effective Date”) and, subject to
continued compliance with the Severance Agreement, Executive shall be entitled
to the payments and benefits described therein.

EXECUTIVE AND THE COMPANY STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING
AND THAT THEY INTEND TO BE BOUND THERETO.

 

Scott Wilton     INVENTRUST PROPERTIES CORP.

 

    By:  

 

    Its:   President and Chief Executive Officer Dated:     Dated:  

 

B-5